DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0250350) (hereafter Kim350), in view of Cho et al. (US 2010/0079704) (hereafter Cho), in further view of Kwon et al. (US 2016/0313599) (hereafter Kwon).
Regarding claim 1, Kim350 discloses a backlight structure, comprising: 
a substrate 21 (Fig. 14, paragraph 0062);
a light emitting diode array layer 22 (Fig. 14, paragraph 0062) disposed on the substrate 21 (Fig. 14) and including a plurality of light emitting diodes (element number is not shown in Fig. 14 but see 222 in Fig. 4, paragraph 0084);
a planarization layer (element number is not shown in Fig. 14 but see 223 in Fig. 4, paragraph 0084) disposed on the light emitting diode array layer (element number is not shown in Fig. 14 but see 222 in Fig. 4) and filling a gap between the light emitting diodes; 
a composite medium layer 25 (Fig. 14, paragraph 0062) disposed on the planarization layer; 
a metal gate line layer 12 (Fig. 14, paragraph 0054) disposed on the composite medium 
Kim350 does not disclose a metal gate line layer including a plurality of metal lines;
a fluorescent layer disposed on the metal gate line layer; and 
a diffusion layer disposed on the fluorescent layer.
Cho discloses a metal gate line layer 124 (Fig. 2, paragraph 0076) including a plurality of metal lines (see paragraph 0074, wherein “plurality of gate lines 121 formed on a lower substrate 110”);
a fluorescent layer 230R (Fig. 2, paragraph 0085) disposed on the metal gate line layer; and 
a diffusion layer 210 (Fig. 2, paragraph 0083) disposed on the fluorescent layer 230R (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim350 to form a plurality of metal lines; a fluorescent layer disposed on the metal gate line layer; and a diffusion layer disposed on the fluorescent layer, as taught by Cho, since an LCD (Cho, paragraph 0011) with a color conversion media, to prevent a change of color uniformity according to viewing angle in a PL-LCD, and to improve luminance and resolution of the PL-LCD.
Kim350 and Cho do not disclose the composite medium layer includes a first medium, a second medium, and a third medium; the second medium is interposed between the first medium and the third medium, and each of a refractive index of the first medium and a refractive index of the third medium is less than a refractive index of the second medium.
Kwon discloses the composite medium layer 232 (Fig. 3; and see paragraph 0062, wherein “The blue-light shielding layer 232 may have a structure in which at least two layers having different refractive indices are alternately stacked”) includes a first medium (bottom portion of 232 having lower refractive index in Fig. 3), a second medium (middle portion of 232 having higher refractive index in Fig. 3), and a third medium (top portion of 232 having lower 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim350 in view of Cho to form the composite medium layer includes a first medium, a second medium, and a third medium; the second medium is interposed between the first medium and the third medium, and each of a refractive index of the first medium and a refractive index of the third medium is less than a refractive index of the second medium, as taught by Kwon, since the blue-light shielding layer 232 (Kwon, Fig. 3, paragraph 0062) may have a structure in which at least two layers having different refractive indices are alternately stacked, and may serve to transmit a component of light having a wavelength aside from a blue wavelength range and to block another component of light in the blue wavelength range. 
Regarding claim 2, Kim350 further discloses the backlight structure according to claim 1, wherein the substrate is a flexible substrate (see “flexible material” in paragraph 0060) or a printed circuit board.
Regarding claim 7, Kim350 in view of Cho and Kwon discloses the backlight structure according to claim 1, however Kim350 does not disclose the fluorescent layer includes a plurality of phosphor powders or quantum dot particles.
Cho discloses the fluorescent layer 230R (Fig. 2, paragraph 0085) includes a plurality of phosphor powders or quantum dot particles (“quantum dots” in paragraph 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 8, Kim350 in view of Cho and Kwon discloses the backlight structure according to claim 7, however Kim350 does not disclose the fluorescent layer further includes a plurality of scattering particles.
Cho discloses the fluorescent layer 230R (Fig. 2, paragraph 0085) further includes a plurality of scattering particles (“quantum dots” in paragraph 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim350 to form the fluorescent layer further includes a plurality of scattering particles, as taught by Cho, since the red color conversion media layer 230R (Fig. 3, paragraph 0088) and the green color conversion media layer 230G (Fig. 3, paragraph 0088) may be made of quantum dots of which the color is changed according to the size. In addition, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim350, in view of Cho, in further view of Kwon as applied to claim 1 above, and further in view of Bourdelais et al. (US 2011/0026274) (hereafter Bourdelais).
Regarding claim 3, Kim350 in view of Cho and Kwon discloses the backlight structure according to claim 1, however Kim350, Cho, and Kwon do not disclose a material of the planarization layer is selected from the group of silica gel, colorless polyimide, and polymethyl methacrylate.
Bourdelais discloses a material of the planarization layer 20 (Fig. 3D, paragraph 0049, wherein “polymethyl methacrylate (PMMA)”) is selected from the group of silica gel, colorless polyimide, and polymethyl methacrylate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim350 in view of Cho and Kwon to form a material of the planarization layer is selected from the group of silica gel, colorless polyimide, and polymethyl methacrylate, as taught by Bourdelais, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim350, in view of Cho, in further view of Kwon as applied to claim 1 above, and further in view of Kim et al. (US 2015/0146452) (hereafter Kim452).
Regarding claim 4, Kim350 in view of Cho and Kwon discloses the backlight structure according to claim 1, however Kim350, Cho, and Kwon do not disclose a material of the metal lines is aluminum, silver, or gold.
Kim452 discloses a material of the metal lines (“gate lines” in paragraph 0110; and see “aluminum” in paragraph 0110) is aluminum, silver, or gold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim350 in view of Cho and Kwon to form a material of the metal lines is aluminum, silver, or gold, as taught by Kim452, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim350, in view of Cho, in further view of Kwon as applied to claim 1 above, and further in view of Yamazaki et al. (US 2011/0006302) (hereafter Yamazaki).
Regarding claim 6, Kim350 in view of Cho and Kwon discloses the backlight structure according to claim 1, however Kim350, Cho, and Kwon do not disclose the metal lines have an 
Yamazaki discloses the metal lines 401 (Fig. 1C, paragraph 0090) have an average height (see paragraph 0090, wherein “within the range of 30 nm to 200 nm”) of 20 to 200 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim350 in view of Cho and Kwon to form the metal lines have an average height of 20 to 200 nm, as taught by Yamazaki, since a change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955). In addition, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Allowable Subject Matter
1. 	Claims 5, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 5 would be allowable because a closest prior art, Kim et al. (US 2012/0250350), discloses a composite medium layer 25 (Fig. 14, paragraph 0062) and a metal gate line layer 12 (Fig. 14, paragraph 0054) disposed on the composite medium layer 25 (Fig. 14) but fails to disclose the metal lines are arranged on the composite medium layer in a repeated cycle, the repeated cycle is 200 to 500 nm, and the metal gate line layer has a duty ratio of 0.4 to 0.9. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a backlight structure, comprising: the metal lines are arranged on the composite medium layer in a repeated cycle, the repeated cycle is 200 to 500 nm, and the metal 
In addition, claim 9 would be allowable because a closest prior art, Kim et al. (US 2012/0250350), discloses a composite medium layer 25 (Fig. 14, paragraph 0062) but fails to disclose the composite medium layer includes a first medium, a second medium, and a third medium; the second medium is interposed between the first medium and the third medium, and each of a refractive index of the first medium and a refractive index of the third medium is less than a refractive index of the second medium, wherein each of the first medium and the third medium is made of a material selected from a group of silicon dioxide, silicon monoxide, and magnesium oxide. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a backlight structure, comprising: each of the first medium and the third medium is made of a material selected from a group of silicon dioxide, silicon monoxide, and magnesium oxide in combination with other elements of the base claim 1. 
Furthermore, claim 10 would be allowable because a closest prior art, Kim et al. (US 2012/0250350), discloses a composite medium layer 25 (Fig. 14, paragraph 0062) but fails to disclose the composite medium layer includes a first medium, a second medium, and a third medium; the second medium is interposed between the first medium and the third medium, and each of a refractive index of the first medium and a refractive index of the third medium is less than a refractive index of the second medium, wherein a material of the second medium is selected from a group of silicon nitride, titanium dioxide, and tantalum pentoxide. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a backlight structure, comprising: a material of the second medium is selected from a group of silicon nitride, titanium dioxide, and tantalum pentoxide in combination with other elements of the base claim 1.
	
3. 	Claims 11-14 are allowed. The following is an examiner’s statement of reasons for 

A closest prior art, Kim et al. (US 2012/0250350), discloses a backlight structure, comprising: a substrate 21 (Fig. 14, paragraph 0062); a light emitting diode array layer 22 (Fig. 14, paragraph 0062) disposed on the substrate 21 (Fig. 14) and including a plurality of light emitting diodes (element number is not shown in Fig. 14 but see 222 in Fig. 4, paragraph 0084); a planarization layer (element number is not shown in Fig. 14 but see 223 in Fig. 4, paragraph 0084) disposed on the light emitting diode array layer (element number is not shown in Fig. 14 but see 222 in Fig. 4) and filling a gap between the light emitting diodes; a composite medium .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813